Citation Nr: 1033778	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-25 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes the Veteran withdrew his claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) by correspondence dated in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2007 and 
June 2007.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was also 
provided adequate notice as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA has a duty to assist the veteran which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  The regulations provide that determinations should not 
be based on medical judgment alone as distinguished from accepted 
medical principles, or on history alone without regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded probative 
value consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the injury or 
disease, including official and other records made prior to, 
during or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a) (2009).  The Court has also recognized that temporary 
flare-ups of a pre-existing disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).

In this case, the Veteran contends that he has a present 
psychiatric disorder as a result of active service.  In 
correspondence dated in May 2007 he requested entitlement to 
service connection due to military sexual assault and harassment, 
but he subsequently withdrew a specific claim for PTSD.  The 
Board notes that service treatment records are negative for 
complaint, treatment, or diagnosis for an acquired psychiatric 
disorder.  The Veteran's March 1967 enlistment examination report 
included a handwritten note indicating he had been treated from 
May 1966 to February 1967 for anxiety and gender role questions 
which did not require additional treatment and which were not 
considered disqualifying.  An "S2" profile was given.  The 
"PULHES" profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to a 4 (medical condition or physical defect that is 
below the level of medical fitness required for retention in the 
military service).  The "P" stands for "physical capacity or 
stamina," the "U" indicates "upper extremities," the "L" is 
indicative of "lower extremities," the "H" reflects the condition 
of the "hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The Veteran's service 
personnel records show he reported treatment for a nervous 
disorder in an enlistment statement of personal history.  The 
Board also notes that his service records are negative for report 
of disciplinary action and that there is no indication of any 
significant decline in the report of his enlisted performance 
record.  

An August 2007 VA examination provided Axis I diagnoses including 
recurrent major depressive disorder, in remission, and anxiety 
disorder not otherwise specified, in remission.  The examiner 
noted that the Veteran described chronic depression and anxiety 
since childhood due to emotional and physical abuse in his 
family.  It was noted that he appeared to have a depressive 
disorder that was currently in remission and which predated his 
military experiences.  It was further noted that "[h]is anxiety 
appeared to begin in childhood and was probably exacerbated by 
military experiences including robbery at knife point and 
harassment by his supervisor."  The Board notes that the 
specific events of robbery at knife point and harassment by a 
supervisor during active service are not demonstrated by credible 
supporting evidence nor are they verifiable based upon the 
available information of record.  

The Board notes, however, that subsequent to the August 2007 VA 
examination private medical records were added to the claims file 
related to the Veteran's pre-service psychiatric treatment, 
including diagnoses in March 1966 of depression and anxiety.  In 
correspondence dated in September 2008 the Veteran's service 
representative asserted, in essence, that the Veteran's service 
treatment records included report of hives, chest pain, flu-like 
symptoms, allergies, and diffuse pains without diagnosis that 
were manifestations of his depression and anxiety due to 
harassment during service.  It was further asserted in an August 
2010 brief in support of the claim that any psychiatric disorder 
that may have pre-existed service was aggravated by active 
service.  In light of the medical evidence added to the record in 
this case since the August 2007 VA examination and the specific 
questions raised by the record, the Board finds additional 
development is required prior to appellate review.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he currently has an acquired psychiatric 
disorder, to include anxiety and 
depression, that was either incurred during 
active service, that pre-existed but was 
permanently aggravated beyond the normal 
course of the disorder during active 
service, or that developed as a result of a 
verified event during active service.  The 
examination should be conducted following 
the protocol any applicable VA disability 
examination worksheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


